IN THE SUPREME COURT OF TI-[E STATE OF DELAWARE

JAMES ARTHUR BIGGINS, §
§ No. 478, 2016
Def`endant Below, §
Appellant, § Court Below_Superior Court of
§ the State of Delaware
v. §
§ Cr. ID No. 9609015504 (S)
STATE OF DELAWARE, §
§
Plaintiff` Below, §
Appellee. §

Subrnitted: June 19, 2017
Decided: Septernber l, 2017

Before STRINE, Chief Justice; VALIHURA and SEITZ, Justices.
O R D E R
This lst day of September 2017, having considered the appellant’s opening
brief and the appellee’s motion to affirm under Supreme Court Rule 25(a),' it
appears to the Court that:
(1) The pro se appellant, James Arthur Biggins, who stands convicted of
serious sexual offenses, filed this appeal from the Superior Court’s order of August

4, 2016, denying a motion for new trial. The motion Was filed on Biggins’ behalf

 

' On June 19, 2017, the appellant filed a motion to file a response to the motion to affirm. Under
Supreme Court Rule 25(a), a response to a motion to affirm is not permitted unless requested by
the Court. The Court did not request a response to the motion to affirm and finds no reason to
request a response aiier considering the appellant’s motion.

by an attorney with the Office of Defense Services (hereinafter “Counsel”).z The
appellee, State of Delaware, has filed a motion to affirm the Superior Court’s
judgment on the ground that it is manifest on the face of Biggins’ opening brief that
the appeal is without merit. We agree and affirm.

(2) Biggins was convicted and sentenced in 1997 for serious crimes. We
affirmed the convictions on direct appeal in 19993 and the denial of Biggins’ motion
for postconviction relief in 2000.“ Since then, Biggins has filed several pro se
petitions seeking to overturn his convictions and sentence, all without success.

(3) In 2011, when affirming the Superior Court’s denial of Biggins’
seventh motion for postconviction relief, we enjoined Biggins from filing anything
timber in this Court concerning his convictions and sentence without the prior
approval of a Justice.5 The Superior Court issued a similar order in 2014.6

(4) On May 13, 2015, Biggins filed a pro se motion for new trial. Biggins’
motion was based on an April 22, 2015 News Journal article reporting on a
nationwide review of pre-1999 convictions that were based on evidence regarding

pubic hair identification that is now considered to be flawed. Biggins did not seek

 

2 The Office of Defense Services provides legal services to indigent and incarcerated individuals
3 Biggins v. Smte, 1999 WL 1192332 (Del. Nov. 24, 1999).

4 Biggins v. State, 2000 WL 1504868 (Del. Sept. 26, 2000).

5 Biggins v. Smte, 2011 WL 2731214(Del.]u1y 11, 2011).

6 See Si‘ate v. Biggins, Cr. ID No. 9609015504 (Del. Super. June 13, 2014) (ORDER) (copy
attached).

2

the Superior Court’s permission to file the motion for new trial and did not seek
permission to file an amended motion for new trial on July 13, 2015.

(5) On July 15, 2015, the State informed the Superior Court that the U.S.
Department of Justice had issued a report on June 25, 2015 (hereinafter “the Report”)
identifying Biggins’ convictions as among those that were based on the evidence
that was now determined to be invalid. The State provided a copy of the Report to
the Superior Court and Counsel.

(6) On June 27, 2016, Counsel filed a motion for new trial on behalf of
Biggins. The motion argued, under Superior Court Criminal Rules 61 and 33, that
the information provided in the Report constituted newly discovered evidence. Af`ter
considering the motion and the State’s response opposing the motion, the Superior
Court denied the motion in an order issued on August 4, 2016.

(7) On August 19, 2016, Biggins filed a pro se motion for reargument of
the August 4 order. Biggins sought reargument on the basis that the motion for new
trial filed by Counsel was unauthorized because Biggins had neither requested nor
agreed to the assistance of counsel, and that the Superior Court should have

considered and ruled on Biggins’ pro se motion and amended motion for new trial.

By order dated September 2, 2016, the Superior Court denied Biggins’ motion for
reargument as untimely filed.7

(8) As a preliminary matter, having considered the parties’ submissions,
we agree with the State’s position that the Court is without jurisdiction to consider
Biggins’ appeal because the notice of appeal was untimely filed.8 Biggins filed the
appeal on September 19, 2016, outside of the thirty-day appeal period.9 Biggins’
untimely motion for reargument did not toll the time for filing the appeal.10

(9) Assuming, for the sake of argument, that the appeal from the August 4
order was timely filed or that Biggins intended to appeal the September 2 order
denying his motion for reargument, there is no doubt but that we would have
affirmed the Superior Court’s judgment on the basis of the court’s August 4 and
September 2 orders, which were well-reasoned and free from error. In particular,
we note an agreement with the Superior Court’s determination that the evidentiary
issue Biggins sought to raise was immaterial to the integrity of his conviction. That
evidentiary issue might have some materiality in a case where there was a legitimate
question whether Biggins had sex with his victim. Here, there was not. His defense,

rejected by the jury, was that the sex at issue in the three counts ofunlawful sexual

 

7 See Del. Super. Ct. Civ. R. 59(e) (providing that a motion for reargument must be filed within
five days of the court’s decision).

3 Fisher v. Biggs, 284 A.2d 117, 118 (Del. 1971).

9 Del. Supr. Ct. R. 6 (a)(iv).

'° Boyer v. State, 2007 WL 452300, at *l (Del. Feb. 13, 2007) (citing McDaniel v.
DaimlerChrysler Corp., 860 A.2d 321, 323 (Del. 2004)).

4

intercourse of which he was found guilty was consensual, not that it did not involve
him. When affirming the judgment, we would have rejected Biggins’ claim on
appeal that the Superior Court should have considered his pro se motion and
amended motion for new trial, as those motions were filed in 2015 without Biggins
having obtained the prior approval required by the injunction imposed in 2014. We
also would have rejected Biggins’ claim on appeal that Counsel failed in his
continuing obligation to file the appeal on behalf of Biggins, because the Court does
not consider a claim of ineffective assistance of counsel that Was not considered by
the Superior Court in the first instance.l'

NOW, TI-IEREFORE, IT IS ORDERED that the motion to affirm is
GRANTED. Thejudgment of the Superior Court is AFFIRMED.

BY THE COURT:
/sri Leo E. Sm'ne, Jr.
ChiefJustice

 

" Wright v. State, 513 A.2d 1310, 1315 (Del. 1986).
5

SUPER|OR COURT
or-"rHE

STATE OF' DEILAWARE

SUSSE){ CDLINTY CDURTHUUSE
l THE ClRCL.E, SU|TE 2
GEQRGETIJWN, DELAWARE l5547
TE|_EFHDNE (302) 555-5251

T. H ENLEY GRAVES
Rl:.lml.'hl‘rJun¢::

June 12, 2014

J'ames Arthur Biggins

SBl# 003 19264

James T. Vaughn Correctiona| Center
l 18| Paddock Road

Smyrna, DE 19977

Re: Dcl`. ID# 9609015504

Dear Mr. Biggins:

The Court is in receipt of your Motion for Transcripts, Af`iidavit in Support oi"Application to
Proceed la Forma Pauperis and Petitioncr's Motion for a New Trial liled May 30, 2014.

Vou were convicted and sentenced on October 17, 199?, almost 17 years ago. You have tiled
numerous motions in Superior Court and appeals lo the Supreme Court. As noted by the Supreme
Court on July 17, 201 |, “We also find that Biggins’ numerous filings in this Court, including the
instant appeal, constitute an abuse ol`the processes of the Court.”

You have filed nine post-conviction motions in Superior Court. There are no grounds set
forth in your May 30, 2014 motions that could not have been raised in your previous motions.
Therefore, your Motion f`or Transcripts, AHidavit in Support of Application to Proceed fn Formn
Pauperis and Mction for a New Trial are denied.

Additionally, you are prohibited from filing any matter without first obtaining prior written
approval of the Court because ol` the number of merit less pleadings you have filed in this matter.

lT IS SO ORDERED.
Very truly yours,

" RS`
\_J '
T.l nley Graves

THG:tll

cc: Prothonotary‘s Ol"liee